688 S.E.2d 689 (2009)
Sue Allison Broadwell ROBERTS, Plaintiff
v.
Ronald Wayne ROBERTS, Defendant.
No. 256P09.
Supreme Court of North Carolina.
December 10, 2009.
Mercedes O. Chut, Greensboro, for Ronald Wayne Roberts.
Constance F. Jacobs; William G. Barbour, Oak Ridge, for Sue Allison Broadwell Roberts.

ORDER
Upon consideration of the petition filed on the 22nd of June 2009 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 10th of December 2009."
Upon consideration of the petition filed by Defendant on the 8th of July 2009 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
*690 "Denied by order of the Court in conference, this the 10th of December 2009."